29




      OFFICE OF THE Al-l-ORNEY GENERAL    OF T’EXAG
                          AUSTIN




Ronorobls 2llLiac1J. Lawson
B6oretax-yof state
Awtin, Texae
Dear Sir:           Attention8 Xr. Will Haan Riohardson
                    Opinion No. o-4005
                    Rar   Dose Artiole 1315, Vernon's Arrnotated
                          Olrll Statutes,  allow the revival 0r
                          suoh a OOrpoSaDion ae-the %n~&~s
                          Chrletlan Tempsranoe Union of the
                          State of Texas" after five gears
                          ha6 elaplledalma tha oharter expfrad,
                          and related queetlons?
          Your letter of reoent dab.3re~uestidg;& oplalnion
                                                          of
this D6pWtiBsnt on the pwationa stated therein reaQ6 b Ipart
as follevia:
         "We llreenolosln~ the orfginul oh-r    of ~~,?W~JIEBJI'IJ
    Qhristfan Teqeranos Union of the state of TezmP.    You
    ~111 note that the oharter was granted on Auguetc4, 1084,
    for a period of 50 years. The 50 year period expired on
    August 4, 19%.   The corporation now riehes to revive its
    ohartar in aooordanoo with the.prorlsione of ArtlcS;i1.815.
    That artlole provide8 that a oorporrtion 'leaprevive its
    oharter with all tha privlloges and inmualtisa and right8
    of property, reel and personal, exsroleed an4 he>d by it
    at the date of t'Yeexgiratlbn oftite said oharter, by filing,
    with tho oonsent of a majority of its stooicholclers,
                                                        a new
    oharter*.
         Tou will note tkxt the purpose of this oosporation ia
    for 'the euppresaion of the trefiio of intoxioatlng liquora
    in Taxaa and for suob Other purposss ea the Woina.n*e
                                                        Chrietian
    Tempercmoe~Unionmay bee proger to adopt or oarry out for the
    good of the sooiety'.
Honorable Willlm J. Law8on, page 8


         "The plaos of businesr of.ths oorporation I8 given
    at Denton, Tsxa6, with the provision that bu8inee8 map
    be transaotsd at other plaoss as may fx~m tima to time
    be designated by the dlraotors. The prsssnt ooqmratlon
    has always held that tha prlnolpal place of businsse of
    the corporation was in the horn of the president for eaoh
    year, thus tha prinolpal plaoe or business ohangea with
    the aleotlon of a naw prssident,
         =A number OS queetlons arl8e In this oonnaotlont
         "1. Doea Artlole 131!3allow the revival OS ruoh a
    oorporation art8r.five yeare have elapsed sinoe tW
    oharter expired?
         “8.  IS suoh Is the ease, xay the oorpbratlon usa tha
    8a1w pWpO8a as 8tated In its original ohartar, or must
    it bring its purpoaa within 80~ eubdivlsion of the pra8ent
    act?
         "3.   fi[uclt
                    II.
                      pXilIOipd.+08   of buaineu8 b8 statad,
    or 089 the prinolpal plao8 of bualnees be all,ou8dby the
    oharter eaoh peer with the rlsotlon of a new pr8sidsnt?

         -4. ff the ohart8r oan ba r8rlvad, will a majoritp
    or the member8 br 8uffloIsnt where thars are no 8toakbolders
    avan tkough the 8tatuteB 8paOifiOally mention 8tookholdw8.a
         Artlole 1318, Vernon'8 motated    Clvll Statutes, pro-
tld.8;
         *OorporatIonm oreate for the support of b8navolent,
    charitable, sduoational or aie8ionary un66rtaking8,   the
    support of any literary or seientifio undertakin$, the
    aalntenanoe of a library.or the promotion of pa ntIn&
    music or other fine arts, whose oharter baa rffp ixed by
    liraitatlon may revive its ohartsr with all of the prirl-
    leg68 and hwnun$blesand rights of property, real and
    personal, areroia#l and held by it at thendate of the
    expiration of lte said oharter, by filing, wltt~the
    oonsent of the majority of ite stookholdera, a naw Ohmtar
    undm the grovleiomi of thie oh8pter, reoiting therein
    euoh original privilegee and iranunitIeeand rights of
    property and by filing therewith a.asrtified oopy Of nuoh
    original expired 04arter.n
Honorable Willlfm J. LeVsOIi,>ago 9


          Article 1387, Verncn's knnotated Civil     Statuter,
provides in part:
               *A corporation is dlcsolved: (1) By the explratloa
          of the time linited in i.tsoharter. ~. .*

          It is otrteE in Thompson *On Corporations*, Thlr6
Edition, Volume 8, page 599n
           "A OOrpCrnticnie diaeclved 1~60 f&o    and lt8 DoWeir
      -esa corporate entity ceaabs on the expiration of th8
      period of time stated in the ohartbr or governing rtiatut8.
      It is dead in law and its exietenoe a6 a ooqoratioa oan
      only be eontimed thereafter by lrgl8latlro aetlon . . .*
          It 18 further stat& in Thompron *On~Corporatloh8n,
I& the above zeationed voluz6 on page 584t
           WLiterally ap8aklag, the 4lesalutlon at the gorplvtLon
          lrrit8 18gaI death.
                           In other texm8, the dl88oIu$ion of tha
      oorporatlon is such a termlhatlon 0r the entity as 8nd8
      lte~oapaoitg to aot as a oorporate body."
          Althotyh~oorporatlons   are 61880lved 1980 faoto and.
their power as oorporat* eqtltlea   08a888 on the eqplntlon
0r the period,& tldubstate& ln Uulr oharter8, apparently
ArtiOlb  1315, Bupra, authorizes U$ 8mpower8 thO8e Oor@~tioIlll
areated for the support of benev6Uut, oharltablo, 8duOatlonaI
or missionary   eta,, un(Lertaklng8to revive their ohartem whan
they have expkl    by liai.tetlon, with all tha prtvil   88* i!B@@-
tier aad.rights of property, real a& personal,         Y rod ana
                                                   8xero
held by themaat the Bate of the expiration.of tholr Oharter8~
          A8 16 unaeretand the rim qu84btionpresenwd       In your
inqtagrywei do not bare the puestion  of renewal or aamndaunt 0r
a o$lrtb but the revival,of the 8aae aftat it he8 explrdl by
Ilzlltatba, az authorize& by Artiole 1315, BU x%* It ~111 bs
noted tWt this stetute m&ion8      ho time in w f:
                                                 loh ths reYlvaL
of the ohatier is to,be made. Therefore, we answ~wor   your rlret
qubetion &Pi&e 8ffirmtlve.
                                                                   -. -
                                                                          32

~lionorabls
          Wllllnn J. Lmmon,         peg. 4


          With referanoe to your sieoond queetiokit will be
noted that the pWpo@e Ole~ee of the oharter of the above
nsmeb oorporstlon is "this cormration Is benevolent, and
the purpoee for whioh it is formed, Is the su#?resaion of
the traffic of lntorioating liquors in Texas, and ror suoh
other purposes a8 the H'omantsChristian Temperanao bunion
may (108propor to adopt, or oarry out for the good of sooietp.
          It 10 our oplnfoa that the oorporation    must use tha
mae   purposeolauae al stat68 in its original o&artrr. we do
not think the Legislature oontemplated that a obange OS the
purpot~ealause oould be aade by the ma&al      a? the ol.d ahartor,
or any nm and acJditkona1powers or prloilogarwere to be
granted or obtained, but by the rwvira2 af the old oharter,
rhioh had expired by lmtationp, when raoired, under tho pro-
rioSona of Art1010 1313, the oorporatlon notid possess tm
886~ powers, rights and privllepr as it pos~sered under its
old ohartor.
           In answerto your third question, it la out oplnlon
;eEa;he   oorporation's prinoipaL plao! of busln~s must be
          Ax-Mole 1304, Vornon~s Anaotatod  01~11 gtatutea,
tiumer~ter the information jrhia Stustbs oontained In a oharter
                                *
0r a private corporation. Among:&uoh    requiTezLanteia round
srotion.3 thereof; which readsr
            *The plaoe or   @aoer    where lts,busineas 18 to be
            tranaaoted.n
(Also am the ohrr of!Sanders v, Farmera.'Stats Bank, 338 8. We.
635, and the oass or Pittsburg,Water Heator Company v. Bullivan,
t&3 s. w. 576)  see our opinion fo. 0-249e, a oopy of whioh is
anolosed   hemwI.th.

          With refermoe to your fourth question, it will be
noted, that the above nadncOcorsrhtion is a non-etook    00mpany
and tht there are no stookholder6. Where them is no oapital
etook end no stockholders, an0 the oorgoration is a non-stook
oornpanyas ebove inentioned,we think that the ooneent of 0
majority of the uambere rlLl be euffioiont to authorise~  the
revival of the oharter of the above mentioned oorporation in
oomplianos with Article 1315, supra, even thou& said artlale
speoiflcelly mntions stockholder.!+.
Honoi'ableWllliau,J. Laweon, page 5


          Ve am   returning herewith the original ohartsr.
          Trusting tkt   the loregoing tally anawer8 your inquiry,
we 82-e
                                       Your0 very truly




 ATTO.RN%Y
        GFBEFWL                             red911 WillIama
                                                  Aeslstnnt